        Case 1:19-mc-00287-LTS            Document 14-1 Filed 12/18/19 Page 1 of 5

                                                              !JlSlX SU~Y
                                                              '1

                                                                                    r
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                               I.
                                                               'DOCU.\IL>-
                                                                   ELECTRO,\IICALLY FILED
                                                                 DOC #: -----:----~­
                                                              I' f}.\TE FILfD: I~ ·JC\L\     .}{,
                                                                    ···-'   ~-~·------·-··
IN RE THE APPLICATION OF GALAXY
ENERGY AND RESOURCES CO. PTE. LTD.,
                                                             Civil Action No. 19-Misc. 00287
REQUEST FOR DISCOVERY PURSUANT
TO 28 U.S.C. § 1782




¥RA~D] ORDER GRANTING EX PARTE SUPPLEMENTAL APPLICATION
    /        v~r.,    FOR DISCOVERY PURSUANT TO 28 U.S.C. § 1782


        This matter comes before the Court by an ex parte supplemental application for discovery

pursuant to 28 U.S.C. § 1782 (the "Supplemental Application") filed by Galaxy Energy and

Resources Co. Pte. Ltd. ("Galaxy"). Having reviewed Galaxy's Memorandum of Law and the

Declaration of Michael J. Frevola, dated December 18, 2019, in support of the Supplemental

Application, the Court is satisfied that the production of documentation is warranted pursuant to

28 U.S.C. § 1782, and the Court hereby ORDERS as follows:


        1.       The Supplemental Application is GRANTED.


        2.       Galaxy is authorized to issue and serve subpoenas on Arab Bank (Switzerland) Ltd.,

        Mashreqbank PSC; and Wall Street Finance LLC (collectively, the "Additional Banks"),

        for the production of the following documents, whether such documents are located within

        the Southern District of New York or elsewhere:

             A. Copies of any orders, instructions or wire transfers received from a payor/transferor

                 bank to a payee/transferee bank for the benefit or credit of, or with any reference to
       Case 1:19-mc-00287-LTS Document 14-1 Filed 12/18/19 Page 2 of 5



                  Mohammad Saidur Rahman a/k/a Mohammad Saidur Rahman Letu (trading as MIS

                  Noapara Trading), for the period January 1, 2014 to present.

               B. Copies of any orders, instructions or wire transfers received from a payor/transferor

                  bank to a payee/transferee bank for the benefit or credit of, or with any reference to

                  any of the following Related Parties and Additional Related Parties (as further

                  described in Galaxy's Memorandum of Law) for the period January 1, 2014 to

                   present:

                                i.   MIS Noapara Trading;

                               ii.   Noapara Trading;

                              111.   Modern Lotus General Trading LLC;


                               1v.   Taiba Gulf Fertilizer DWC LLC;

                               v.    Taiba (Suisse) SA;

                               vi.   Taisa (Suisse) SA;

                              vn.    Hassan Mohammed Muid;

                              vni.   Mohammed Muid Hassan Dipu;

                               1x.   South Bengal Fertilizer Mills Ltd.;

                                x.    Noapara Cement Mills Ltd.; and

                               xi.    Noapara Global Logistics Services Ltd.

                C. For the period beginning January 1, 2014 to the present, identify any bank accounts

                    in the name of and/or held beneficially for Mohammad Saidur Rahman a/k/a

                    Mohammad Saidur Rahman Letu (trading as MIS Noapara Trading) with the

                    Related Parties and/or the Additional Related Parties, and provide the full records
#72006429_vl
                                                          2
            Case 1:19-mc-00287-LTS Document 14-1 Filed 12/18/19 Page 3 of 5



                     thereof, specifically including copies of present and historical account balance

                     information, and records of incoming and outgoing payments.

                 D. For the period beginning January 1, 2014 to the present, identify any accounts,

                     loans, lines of credit or other funding arrangements to Mohammad Saidur Rahman

                     a/k/a Mohammad Saidur Rahman Letu (trading as M/S Noapara Trading) with the

                     Related Parties and/or Additional Related Parties.

           3.       Galaxy is authorized to issue and serve supplemental subpoenas on Bank of

America, N.A.; Bank of China; The Bank of New York Mellon; Barclays Bank PLC; BNP Paribas

S.A.; Citibank, N.A.; Commerzbank AG; Credit Agricole CIB; Deutsche Bank Trust Company of

Americas; Deutsche Bank Securities, Inc.; HSBC Bank (USA) N.A.; JPMorgan Chase Bank, N.A.;

Maybank New York; Societe Generale; Standard Chartered Bank; UBS AG; and Wells Fargo

Bank, N.A. (collectively, the "New York Banks"), for the production of the following documents,

whether such documents are located within the Southern District of New York or elsewhere:


                 A. Copies of any orders, instructions or wire transfers received from a payor/transferor

                    bank to a payee/transferee bank for the benefit or credit of, or with any reference to

                    Mohammad Saidur Rahman a/k/a Mohammad Saidur Rahman Letu (trading as MIS

                    N oapara Trading), for the period January 1, 2014 to present.


                 B. Copies of any orders, instructions or wire transfers received from a payor/transferor

                    bank to a payee/transferee bank for the benefit or credit of, or with any reference to

                    any of the following Related Parties and/or Additional Related Parties (as further

                    described in Galaxy's Memorandum of Law) for the period January 1, 2014 to

                    present:

#72006429_ v l
                                                      3
         Case 1:19-mc-00287-LTS Document 14-1 Filed 12/18/19 Page 4 of 5



                         1.      MIS Noapara Trading;

                        11.      Noapara Trading;


                       111.      Modem Lotus General Trading LLC;


                       lV.       Taiba Gulf Fertilizer DWC LLC;


                        V.       Taiba (Suisse) SA;


                       vi.       Taisa (Suisse) SA;

                      Vll.       Hassan Mohammed Muid;


                      Vlll.      Mohammed Muid Hassan Dipu;


                       lX.       South Bengal Fertilizer Mills Limited;


                        x.       Noapara Cement Mills Ltd.; and


                        Xl.      Noapara Global Logistics Services Ltd.

               C. For the period beginning January 1, 2014 to the present, identify any bank accounts

                  in the name of and/or held beneficially for Mohammad Saidur Rahman a/k/a

                  Mohammad Saidur Rahman Letu (trading as MIS Noapara Trading), the Related

                  Parties and/or the Additional Related Parties, and provide the full records thereof,

                  specifically including copies of present and historical account balance information,

                  and records of incoming and outgoing payments.


               D. For the period beginning January 1, 2014 to the present, identify any accounts,

                  loans, lines of credit or other funding arrangements to Mohammad Saidur Rahman

                   a/k/a Mohammad Saidur Rahman Letu (trading as M/S Noapara Trading), the

                  Related Parties and/or the Additional Related Parties.
#72006429_vl
                                                      4
        Case 1:19-mc-00287-LTS Document 14-1 Filed 12/18/19 Page 5 of 5



        4.      The New York Banks and the Additional Banks shall produce the documents

requested in their respective subpoenas within twenty-one (21) days of service of the supplemental

subpoena and as required under the Federal Rules of Civil Procedure and the Local Rules of the

United States Court for the Southern and Eastern Districts of New York.

        5.      Until further Order by this Court, the New York Banks and Additional Banks shall

preserve documents and evidence, electronic or otherwise, in their possession, custody or control

that contain information potentially relevant to the subject matter of Galaxy's document request

as listed in this Order.

        6.      The Court shall retain jurisdiction over the matter for the purpose of enforcing this

Order and assessing any supplemental request for discovery assistance that may be requested by

Applicant.


        7.      A copy of this Order shall be served with each discovery demand.


SO ORDERED.


Dated: New York, New York

         December lf_, 2019




                                                ~S                   DISTRfCT JUDGE




#72006429_vl
                                                  5
